EXHIBIT 10.1
 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
This Amended and Restated Employment Agreement (this “Agreement”) is made and
entered into this              day of May, 2002, and is effective as of the
Effective Time (as defined in Section 4 hereof), by and between CytRx
Corporation, a Delaware corporation (“Employer”) and Steven A. Kriegsman, an
individual and resident of the State of California (“Employee”), and this
Agreement hereby replaces and supersedes the Employment Agreement dated as of
February 11, 2002 between Employer and Employee.
 
A.    In connection with that certain Agreement and Plan of Merger dated as of
February 11, 2002, as amended by that certain First Amendment to Agreement and
Plan of Merger dated as of the date hereof (the “Merger Agreement”) among
Employer, Global Genomics Capital, Inc. (“GGC”) and GGC Merger Corporation,
Employee has agreed to enter into this Agreement and serve as Chief Executive
Officer of Employer in accordance with the terms hereof.
 
B.    Employer believes that Employee will be an integral part of its management
and is and will become more knowledgeable of, and be responsible for developing,
its business.
 
C.    Employee possesses extensive knowledge regarding Employer’s business,
including confidential and proprietary information concerning marketing plans
and strategy, business plans, projections, and the formulae and models
pertaining thereto, customer needs and peculiarities, finances, operations,
billing methods, customer lists and trade secrets (the “Trade Secrets”).
 
D.    Employer desires that, effective as of the Effective Time, Employee be
employed as Chief Executive Officer of Employer.
 
NOW, THEREFORE, upon the above premises, and in consideration of the mutual
covenants and agreements hereinafter contained, the parties hereto agree as
follows.
 
1.    Employment.    Effective as of the Effective Time, Employer hereby hires
Employee as Employer’s Chief Executive Officer, and Employee hereby accepts such
employment and position with Employer, on the terms and conditions set forth
herein. Employer understands that his duties as Chief Executive Officer may
change from time to time over the Term hereof in the discretion of Employer’s
Board of Directors.
 
2.    Duties.    Employee shall perform all duties assigned to him by the
Employer’s Board of Directors in a professional business-like manner and to the
best of his ability . Such duties include, without limitation, the overseeing
and implementation of the business plan adopted by the Board of Directors (as
may be revised from time to time by the Board of Directors). Employee will
truthfully and accurately maintain all records, preserve all such records, and
make such reports as Employer may require. Employee will fully and truthfully
account for all money and property of Employer of which he may be given custody,
and



--------------------------------------------------------------------------------

Employee will pay over and deliver to Employer all such money and property as he
may be directed.
 
3.    Time and Efforts.    Employee shall devote such time, efforts, attention,
and energies to Employer’s Business as are reasonably necessary to implement the
business plan and discharge his duties hereunder.
 
4.    Term.    Employee’s employment hereunder shall commence at the Effective
Time and shall continue until the first anniversary thereof, unless sooner
terminated in accordance with Section 6 (the “Initial Term”). Upon expiration of
the Initial Term, Employee’s employment hereunder shall automatically renew for
one additional one year period (the “Additional Term”), unless either Employee
or Employer provides written notice to the other at least thirty (30) days prior
to the expiration of the Initial Term that such party does not intend to renew
this Agreement for the Additional Term. For purposes of this Agreement, (i)
“Effective Time” shall have the meaning ascribed to such term in the Merger
Agreement and (ii) “Term” shall mean the Initial Term, and if this Agreement is
renewed for the Additional Term, the Additional Term.
 
5.    Compensation.    As the total consideration for Employee’s services
rendered hereunder, Employer shall pay Employee the following compensation:
 
5.1.    Salary.    Employer shall pay Employee an annual salary of Two Hundred
Forty Thousand Dollars ($240,000) per year (“Salary”), in equal installments,
twice monthly, on those days when Employer normally pays its employees. If the
Employee’s employment is renewed for the Additional Term, this Salary shall be
reviewed by Employer’s Board of Directors or Compensation Committee and may be
subject to an upward adjustment or no adjustment in their sole discretion.
 
5.2.    Bonus Compensation.    Employee shall be eligible to receive a bonus
based upon goals and objectives set by Employer’s Board of Directors or
Compensation Committee.
 
5.3    Stock Options.    Employee will be eligible to receive grants of options
to purchase Employer’s Common Stock. The terms of those options, including the
vesting schedule, will be determined by the Board of Directors (or Compensation
Committee) in its sole discretion and set forth in the agreements evidencing the
options.
 
5.4    Expense Reimbursement.    Employer shall reimburse Employee for
reasonable and necessary business and entertainment expenses incurred by
Employee in connection with the performance of Employee’s duties. In the event
that any federal, state or local government taxing agency or authority
determines to disallow any such expenses which are reimbursed to Employee,
Employee agrees upon Employer’s request, to repay Employer any such disallowed
expenses.
 
5.5    Vacation.    Employee shall be entitled to three (3) weeks vacation time
each year without loss of compensation. Employee may be absent from his
employment only at



2



--------------------------------------------------------------------------------

such times as Employer shall determine from time to time. Employee’s vacation
shall be governed by Employer’s usual policies applicable to all employees.
 
5.6    Insurance Benefits.    Employee shall be eligible to participate in all
insurance and other benefits made available by Employer to all of its employees
under its group plans. In addition to the extent Employee is insurable and the
annual premium does not exceed Five Thousand Dollars ($5,000), Employer will
purchase a life insurance policy on Employee’s life with a death benefit of not
less than One Million Dollars ($1,000,000). Employee shall have the right to
name the beneficiary of the life insurance policy. Employer’s liability under
this section 5.6 shall be limited to payment of the policy premium. In the event
Employer does not obtain the insurance for any reason, other than the
non-payment of a required premium (as long as such premium is not more than
$5,000 per year), Employer shall have no liability to Employee under this
section 5.6.
 
5.7    Tax Withholding.    Employer shall have the right to deduct from the
compensation due to Employee hereunder any and all sums required for social
security and withholding taxes and for any other federal, state, or local tax or
charge which may be in effect or hereafter enacted or required as a charge on
the compensation of Employee.
 
6.    Expiration and Termination.    This Agreement will expire at the
conclusion of its Term and may be terminated earlier in the following events or
in accordance with Section 17:
 
6.1    Termination for Cause.    Upon notice to Employee, Employer may terminate
this Agreement effective immediately for material breach by Employee of the
terms hereof or for Cause as defined in this section 6.1. “Cause” shall mean
only: (1) Employee’s failure or inability to comply with a lawful instruction of
the Board of Directors; or (2) Employee’s act or acts of personal dishonesty
that are intended to result in personal enrichment of Employee at the expense of
the Employer; or (3) Employee’s conviction of any felony or any crime involving
an act of moral turpitude. In such event, Employee shall not be entitled to any
severance, or any proration of any bonus calculated under section 5.2 on account
of any part year.
 
6.2    Termination by Employer Without Cause.    Employer may terminate this
Agreement without cause any time upon thirty (30) days’ written notice. If
Employer terminates Employee without cause at any time during the Initial Term,
Employee will be entitled to his Salary for the remainder of the Initial Term
and for a period of six months after the expiration of the Initial Term. If
Employer terminates Employee without cause at any time after the expiration of
the Initial Term, Employee will be entitled to his Salary through the effective
date of his termination and for a period of six months thereafter.
 
6.3    Termination by Employee Without Cause.    Employee may terminate this
Agreement without cause upon thirty (30) days’ written notice to Employer. In
such event, at Employer’s request, Employee shall continue to render his
services up to the effective date of his termination. In the event of a
termination under this section 6.3, Employee shall be entitled to



3



--------------------------------------------------------------------------------

his Salary through the effective date of his termination.
 
6.4    Termination upon Replacement CEO.    Employee and Employer acknowledge
and agree that after the Effective Time, both will search for a full-time Chief
Executive Officer to replace Employee. Upon the finding of such a replacement,
Employee shall resign his employment hereunder, which shall be deemed to be a
termination without Cause by Employer hereunder.
 
7.    First Offer.    Employee acknowledges and agrees that a material
inducement to Employer to enter into the Merger Agreement and this Agreement and
to consummate the transactions contemplated by the Merger Agreement is the
Employee’s expertise in, knowledge of and ability to identify acquisition
candidates within, the biotech, pharmaceutical and health care industries.
Accordingly, Employee agrees that Employee will provide the Board of Directors
with the first opportunity to conduct or take action with respect to any
acquisition opportunity or any other potential transaction identified by
Employee within the biotech, pharmaceutical or health care industries and that
is within the scope of the business plan adopted by the Board of Directors to
Employer’s Board of Directors. Employee’s obligations under this Section 7 shall
commence at the Effective Time and shall continue until for the longer of (i)
the first annual anniversary of the Effective Time or (ii) the period during
which Employee is entitled to payments under Sections 6.1, 6.2, 6.3 or 6.4.
 
8.    Confidentiality.    During the Term of this Agreement and for a period of
five years thereafter, Employee shall hold and keep secret and confidential all
Trade Secrets and other confidential or proprietary information of Employer and
shall use such information only in the course of performing Employee’s duties
hereunder; provided, however, that with respect to “trade secrets” (as defined
under applicable law), Employee shall hold and keep secret and confidential such
“trade secrets” for so long as they remain “trade secrets” under applicable law.
Employee shall maintain in trust all such Trade Secret or other confidential or
proprietary information, as Employer’s property, including, but not limited to,
all documents concerning Employer’s business, including Employee’s work papers,
telephone directories, customer information and notes, and any and all copies
thereof in Employee’s possession or under Employee’s control. Upon expiration or
earlier termination of Employee’s employment with Employer, for any reason, or
upon request by Employer, Employee shall deliver to Employer all such documents
belonging to Employer, including any and all copies in Employee’s possession or
under Employee’s control.
 
9.    Equitable Remedies; Injunctive Relief.    Employee hereby acknowledges and
agrees that monetary damages are inadequate to fully compensate Employer for the
damages that would result from a breach or threatened breach of Sections 7 or 8
of this Agreement and, accordingly, that Employer shall be entitled to equitable
remedies, including, without limitation, specific performance, temporary
restraining orders, and preliminary injunctions and permanent injunctions, to
enforce such Sections without the necessity of proving actual damages in
connection therewith. This provision shall not, however, diminish Employer’s
right to claim and recover damages or enforce any other of its legal or
equitable rights or defenses.



4



--------------------------------------------------------------------------------

10. Severable Provisions. The provisions of this Agreement are severable and if
any one or more provisions is determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions, and any partially
unenforceable provisions to the extent enforceable, shall nevertheless be
binding and enforceable.
 
11. Binding Agreement. This Agreement shall inure to the benefit of and shall be
binding upon Employer, its successors and assigns and Employee and his heirs and
representatives. Neither party may assign this Agreement without the prior
written consent of the other party.
 
12. Entire Agreement. This Agreement contains the entire agreement of the
parties relating to the subject matter hereof, and the parties hereto have made
no agreements, representations or warranties relating to the subject matter of
this Agreement that are not set forth otherwise herein. This Agreement
supersedes any and all prior agreements, written or oral, between Employee and
Employer relating to the subject matter hereof. Any such prior agreements are
hereby terminated and of no further effect and Employee, by the execution
hereof, agrees that any compensation provided for under any such prior
agreements is specifically superseded and replaced by the provision of this
Agreement. No modification of this Agreement shall be valid unless made in
writing and signed by the parties hereto and unless such writing is made by an
executive officer of Employer (other than Employee). The parties hereto agree
that in no event shall an oral modification of this Agreement be enforceable or
valid.
 
13. Governing Law. This Agreement is and shall be governed and construed in
accordance with the laws of the State of California without giving effect to
California’s choice of law rules.
 
14. Notice. All notices and other communications under this Agreement shall be
in writing and mailed, telecopied or delivered by hand or by a nationally
recognized courier service guaranteeing overnight delivery to a party at the
following address (or to such other address as such party may have specified by
notice given to the other party pursuant to this provision):
 
If to Employer:
CytRx Corporation
154 Technology Parkway
Norcross, Georgia 30092
Facsimile: (770) 448-3357
Attention: President
 
With a copy to:



5



--------------------------------------------------------------------------------

Facsimile:
 
If to Employee:
 
Steve Kriegsman
 
15. Attorneys’ Fees. In the event that any party shall bring any lawsuit,
arbitration or proceeding in connection with the performance, breach or
interpretation hereof, then the prevailing party in such action shall be
entitled to recover from the losing party in such action, all reasonable costs
and expenses, including reasonable attorneys’ fees, court costs, costs of
investigation and other costs reasonably related to such proceeding.
 
16. Arbitration. The parties agree if any controversy or claim shall arise out
of this Agreement or the breach hereof (other than claims (1) for equitable
relief, including specific performance, injunctive relief or temporary
restraining orders or (2) enforcing this Section 16 or an arbitration award
granted in accordance herewith), and either party shall request that the matter
be settled by arbitration the matter shall be settled exclusively by final and
binding arbitration before JAMS (or its successor pursuant to the United States
Arbitration Act, 9 U.S.C. Section 1 et seq.) in accordance with the provisions
of JAMS’ Streamlined Arbitration Rules and Procedures in effect at such time, by
a single arbitrator, if the parties shall agree upon one, or by one arbitrator
appointee by each party and a third arbitrator appointed by the other
arbitrators. In case of any failure of a party to make an appointment referred
to above within two (2) weeks after written notice of controversy, such
appointment shall be made by JAMS. All arbitration proceedings shall be held in
the City of Los Angeles, and each party agrees to comply in all respects with
any award made in such proceeding and to the entry of a judgment in any
jurisdiction upon any award rendered in such proceeding. All costs and expenses
of arbitration (including costs of preparation therefor and reasonable
attorneys’ fees incurred in connection therewith) of the party prevailing in
such arbitration shall be borne by the losing party to such arbitration, unless
otherwise directed by the arbitrators.
 
17. Death or Disability. In the event of Employee’s death during his employment
with Employer, Employer’s obligations under this Agreement shall automatically
terminate; provided, however, that within fifteen (15) days thereafter Employer
shall pay to the Employee’s heirs or personal representatives Employee’s accrued
but unpaid Salary, bonus and vacation, and his remaining unvested Options shall
vest. In the event of Employee’s total disability (defined as the complete
inability to perform his duties hereunder) for any period of at least three (3)
consecutive months, Employer shall have the right, which may be exercised at its
sole discretion, to terminate Employee. Employer shall have no obligation to
Employee (or his heirs or personal representatives) upon Employee’s termination
under this Section 17, other than for unpaid Salary accrued prior to the
effective date of his termination.



6



--------------------------------------------------------------------------------

18. Survival. In the event this Agreement expires after its term or is
terminated, the provisions of sections 5.7 and 7 through 18 shall survive.
 
19. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original and all of which together shall be deemed to
be one and the same agreement.
 
IN WITNESS WHEREOF, this Agreement is executed as of the day and year first
above written.
 
“EMPLOYER”
CYTRX CORPORATION
a Delaware corporation
/s/    H. MCDADE, JR.
By:                                     
                                                            
    Name:      H. McDade, Jr.
    Title:         Chairman of Compensation Committee
“EMPLOYEE”
/s/    STEVEN A. KRIEGSMAN        

--------------------------------------------------------------------------------

Steven A. Kriegsman



7